NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                   2009-1273, -1286


                  GED INTEGRATED SOLUTIONS, INC.
  and NEWELL OPERATING COMPANY (doing business as Ashland Products, Inc.),

                                                       Plaintiffs-Appellants,

                                           v.

                         DUROTECH INTERNATIONAL, INC.,

                                                       Defendant-Cross Appellant.


        Thomas H. Shunk, Baker & Hostetler LLP, of Cleveland, Ohio, argued for
plaintiffs-appellants. With him on the brief were Stephen J. Schultz and George L.
Pinchak, Tarolli, Sundheim, Covell & Tummino LLP, of Cleveland, Ohio.

      Timothy J. Monahan, Monahan & Moses, LLC, of Greenville, South Carolina,
argued for defendant-cross appellant. With him on the brief were Ray L. Weber and
Laura J. Gentilcore, Renner, Kenner, Greive, Bobak, Taylor & Weber, LPA, of Akron,
Ohio.

Appealed from: United States District Court for the Northern District of Ohio

Judge John R. Adams
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                 2009-1273,-1286



                  GED INTEGRATED SOLUTIONS, INC.
  and NEWELL OPERATING COMPANY (doing business as Ashland Products, Inc.),

                                                     Plaintiffs-Appellants,

                                         v.

                       DUROTECH INTERNATIONAL, INC.,


                                                     Defendant-Cross Appellant.




                                  Judgment

ON APPEAL from the       United States District Court
                         for the Northern District of Ohio

in CASE NO(S).           5:06-CV-1327.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, CLEVENGER, and DYK, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED December 14, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk